EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sean Lynch (Reg. No. 75248) on 2/24/2022.

The application has been amended as follows: 

(currently amended) A control console incorporating digital handwheels, comprising:
a console body comprising a first input element and a second input element;
a first handwheel coupled with the console body;
wherein rotation of the first handwheel is affected by a first parameter, and the first parameter can be adjusted by manipulating the first input element;
wherein the first parameter is associated with a first simulated rotational inertia of the first handwheel, and wherein the first simulated rotational inertia is different from an actual rotational inertia of the first handwheel;
wherein if the first handwheel undergoes an angular rotation, a first rotation detector sends signals to a controller so that first handwheel angular acceleration can be reduced, and the controller then tells the first motor to brake to resist the first handwheel angular acceleration and to give the first handwheel a first simulated behavior corresponding to heavier wheel feel;
a second handwheel coupled with the console body; 

wherein the second parameter is associated with a second simulated rotational inertia of the second handwheel, and wherein the second simulated rotational inertia is different from an actual rotational inertia of the second handwheel; and
wherein if the second handwheel undergoes an angular rotation, a second rotation detector sends signals to a controller so that second handwheel angular acceleration can be reduced, and the controller then tells the second motor to brake to resist the second handwheel angular acceleration and to give the second handwheel a second simulated behavior corresponding to heavier wheel feel.

10.(canceled)
11.(canceled)
12.(canceled)
13.(canceled)
14.(canceled)
15.(canceled)
16.(canceled)
18.(canceled)

REASONS FOR ALLOWANCE
Claims 1-7 and 9 are allowed.
Claims 8, 10-18 are canceled.
The following is a statement of reasons for the indication of allowable subject matter:  


The closest prior art Salamati (US "6,608,461") teaches:
 	A control console 179, in Fig. 2, on which a control panel 185 is disposed on, and first and second handwheels 15, 17. If the operator turns the corresponding hand wheels 15, 17 beyond the desired stop position, the controller will take over and ease to a complete stop at the preset stop limit.

This close prior art fails to teach the combination of claim 1 and these limitations are neither inherent nor obvious. As a result, these are allowable.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEMENAY T TRUNEH whose telephone number is (571)270-7279.  The examiner can normally be reached on Mon-Fri 9:00 am- 5:00 pm EST IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ZEMENAY T TRUNEH/Examiner, Art Unit 2846  
2/24/2022

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846